                      Case 6:16-cv-00550-BKS-TWD Document 187 Filed 01/30/20 Page 1 of 1

                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          January 30, 2020

Kristen E. Smith           SENT ELECTRONICALLY VIA CM/ECF
Corporation Counsel        Hon. Brenda K. Sannes, U.S. District Judge
                           Federal Building and U.S. Courthouse
Joseph W. Barry III        P.O. Box 7336
First Assistant
Corporation Counsel        Syracuse NY 13261-7336

Christina F. DeJoseph      Re:       Montanez v. City of Syracuse, et al.
Senior Assistant                     Index No. 6:16-cv-00550-BKS-TWD
Corporation Counsel

Catherine E. Carnrike      Dear Judge Sannes:
Meghan E. Ryan
Amanda R. Harrington       Defendants City of Syracuse and Thomas Galvin respectfully request an extension of time
John C. Black Jr.
Kathryn M. Ryan
                           to respond to Plaintiff’s Motion for Attorney Fees (see Dkt. No. 181) from January 30, 2020
Ramona L. Rabeler          to February 13, 2020. I have conferred with Plaintiff’s counsel who consents to the
Todd M. Long               extension.
Lee R. Terry
Sarah A. Lafen             Thank you for your consideration in this matter.
Mary L. D’Agostino
Sophie West
Sarah M. Knickerbocker     Respectfully submitted,

                             /s/
                           Christina F. DeJoseph
                           Senior Assistant Corporation Counsel
                           Federal Bar Roll ID 514784




Department of Law
Office of Corp. Counsel
233 E. Washington St.
City Hall, Room 300
Syracuse, N.Y. 13202

Office 315 448-8400
Fax 315 448-8381
Email
law@syrgov.net

www.syrgov.net



                                          Service of papers or process by facsimile or other electronic methods is not acceptable.
